DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a pair of positive and negative electrode and at least one pair of electromagnets pieces of opposite N and S polarities  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of positive and negative electrode and at least one pair (see claims 3- 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 10 the phrase “in a condition that it is energized” the use of the word “it” is ambiguous antecedent basis since it is ambiguous what the word “it” refers to.  The examiner takes the position that the word “it” refers to the plurality of display unit.  
Claim 7 is objected to because of the following informalities:  wherein outer surfaces of the at least one pair of positive and negative electrode plates are plated1 with a dielectric layer.  The use of the word plated in this context is ambiguous.  It is unclear if the applicant is referencing another plate on the outer surface of the negative or positive electrode plate or if the applicant simply referencing that the outer surface 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 7, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3-6 the phrase “respective power supply electrode” does not have a proper antecedent basis.  As it is not inherent the limitation of claims 3-6 (or in the preceding claim) to include a power supply or electrodes of said power supply.  Accordingly, the limitation of claims 7, 10-14 are rejected as being a dependent of a rejected claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang US 20040175676 
Claim 1:  The Yang reference provides a teaching of a display panel for the blind (see Abstract “a Braille cell being of compact design and having low power consumption“ and FIG. 6 paragraph 26  “ the Braille cells on the present invention incorporated into a Braille display assembly. “), comprising of:
	a back plate (see annotated FIG. 3 below)
	a plurality of display unit provided on the back plate (see FIG. 6 showing a plurality of display unit 110), each comprising of:
	supports provided on the back plate (see annotated FIG. 3 below)
	an elastic film layer provided on top of the supports (see paragraph 32 item 45 “flexible diaphragm”) and spaced apart from the back plate (see the space in between the back plate and the diaphragm item in the annotated FIG 3 below). 
wherein the elastic film layer, the supports and the back plate cooperate with one another to define an accommodation cavity thereamong of a respective one of the plurality of display units (see FIG. 3 below having space that can be considered to be accommodation cavity)  and the respective one of the plurality display units is configured to deform in a condition that it is energized so as to drive the accommodation cavity to change its shape and in turn to squeeze the elastic film layer to project outwards (see FIG 3 as display deform during an non-energized state and FIG 4 as the display during an energized state and see also paragraph 30).	
	


    PNG
    media_image1.png
    768
    915
    media_image1.png
    Greyscale

Claim 2:  The Yang reference provides a teaching wherein the accommodation cavity is filled with a a liquid material and a gas material (see paragraph 33 “A gas or a liquid, such as water or other liquids, may be used to fill up the housing to serve as the pressure transferring media”). 

Claim 3:  The Yang reference provides a teaching wherein
the supports comprise:
respective supporting bodies (see FIG. 2 item 50 electro-active element support and the supporting blocks of paragraph 32  “two supporting blocks 55 attached to the electroactive bending elements 50”); and
at least one pair of positive and negative electrode plates (see FIG. 5 showing electro-active element 50 containing at least “The positive and negative electrode conductors exist in alternate sequence with a common positive bus 100 and a common negative bus 105”) 

Claim 15:  The Yang reference provides a teaching of wherein the electrode plates comprise a material of a conductive elastic material (see paragraph 36 the electroactive polymer 50 is made out “polymer bending elements includes providing a flexible electroactive polymer layer”). 
Claim 16:  The Yang reference provides a teaching wherein the conductive elastic material is one of a conductive elastic polymer (see paragraph 14 PVDF or IPMC).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20040175676  and in view of  Briggs 20090154053
Claim 7:  While the Yang reference provides a teaching of a pair of electrode, it does not teach that the outer surfaces of the at least one pair of positive and negative electrode plates are plated with a dielectric layer. 
However, the Biggs reference provide a teaching  wherein outer surfaces of the at least one pair of positive and negative electrode plates are plated with a dielectric layer (see FIG. 3B item 38a and 38b see paragraph 31 encapsulant materials that cover the outer surface of the electrode and paragraph 41 for examples of dielectric material of the encapsulant).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Yang to include the feature of wherein outer surfaces of the at least one pair of positive and negative electrode plates are plated with a dielectric layer, as taught by Briggs, in order to prevent erosion of the electrode and prolonging the life of the electrode (see paragraph 8).  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20040175676  and in view of  Leem US 2013/0002584
Claim 8-10:  While the Yang reference provides a teaching of an elastic film layer, the Yang reference is silent on the exact make up of said elastic layer.  The Leem reference instead provides a teaching that the elastic film layer is an elastic membrane formed by a material of polydimethylsiloxane (see paragraph 34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yang reference with the teaching Leem’s elastic membrane formed by a material .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20040175676  and in view of  Briggs in view of Leem US 2013/0002584
Claim 14:  While the Yang reference provides a teaching of an elastic film layer, the Yang reference is silent on the exact make up of said elastic layer.  The Leem reference instead provides a teaching that the elastic film layer is an elastic membrane formed by a material of polydimethylsiloxane (see paragraph 34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yang reference with the teaching Leem’s elastic membrane formed by a material of polydimethylsiloxane, in order to provide a durable material suitable for a tactile display without the use of exoctic and/or expensive material (see paragraph 4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20040175676  and in view of  Kang 20160154461
Claim 17:  While the Yang reference provides a teaching of having electroplate (of an electroactive electrode); the Yang reference is silent if the electrode plates further comprise a material of one of a dielectric elastomer, a polyelectrolyte, and a piezoelectric polymer.
However, the Kang reference provides a teaching of electrode plates further comprise a material of one of a dielectric elastomer (see paragraph 34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yang reference with the limitation of electrode plates further comprise a material of one of a dielectric elastomer, as taught by Kang reference, since dielectric elastomer provide the user with a rapid response rate and elaborate displacement (see paragraph 4).      

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20040175676  and in view of  Ahn 2008/0138774
Claim 19:  The Yang reference is silent on the teaching of a housing configured to receiver the display panel.  However, the Ahn reference provides a teaching of a housing configured to receiver the display panel (see FIG. 3 item 310).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yang reference with housing of the Ahn rreference, in order to provide a display unit that is capable more than one character at a time.      
Examiner’s Note
Claim 4-6, 11-13 are not rejected under prior art.  
The following are the examiner’s reason of not rejecting the claim with a prior art: 
	With respect to claim 4 and 6, the Yang reference do not show the support comprises electromagnet pieces of opposite N and S magnetic polarities.  While the Ahn US 2008/0138774 and the Esashi US  20080227060 reference provides a teaching of a support comprises electromagnet pieces of opposite N and S magnetic polarities.  However, the mechanism of the Ahn and the Esashi referece is not compatible with the mechanism of the Yang reference.  It is unclear if the combination of these prior arts would have a yielded the claimed invention with a reasonable expectation of success.  
	With respect to claim 5, the Yang reference does not provide a teaching of having the electrode plates provided on both the elastic film and the back plate.  This is configuration is not supported by the Yang reference and such combination to move the electrode plate, as suggested on claim 5, would destroy the primary teaching of the Yang reference where the display is activated by bending of the electroactive polymer (see Yang paragraph 33).   As such, the examiner takes the position the combination of Yang would not result of a display device with a reasonable expectation of success.  
	With respect to claims 11-13, these limitations are dependents of the objected claims 4-6.  

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	With respect to claim 18,  while the Yang reference provides a teaching of having liquid material inside of the accommodation cavity.  It is silent if the liquid material is one of amino silicone oil, epoxy modified silicone oil, and carboxyl modified silicone oil.   Hiji US 20130222885,  Machida US 20110298835 and Takeuchi et al US 20010053259 does show liquid material that is is one of amino silicone oil, epoxy modified silicone oil, and carboxyl modified silicone oil.  However, these references are not from the same field of endeavor as the Yang reference and it is unclear if these liquid materials are compatible with use with the tactile display of Yang.  It is unclear if the combination of these prior arts would have a yielded the claimed invention with a reasonable expectation of success.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Plated definition: 1) coated with a thin film of gold, silver, etc., as for ornamental purposes or 2) covered or overlaid with metal plates for protection.